Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the robot (3) being …outside an enclosure” (claim 1, line 3) must be shown or the feature(s) canceled from the claim(s). Specifically, Applicants claim recites a robot and an enclosure. Nowhere in the figures is structure that can be interpreted as an enclosure. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Focke (US 6,290,448) in view of Fenton (US 2,858,043), Ernst (US 3,023,916), Robert Monette (aka Monette) (CA 2,215,759), Redman (US 9,181,047) and Mojden (US 5,158,424).
Interpretative note 1. A station configured to “position-reference each pallet in a horizontal plane” (claim 1, lines 6 & 8) in interpreted as being in an abutting relationship with surrounding walls. Each pallet being horizontally oriented is horizontally positioned against abutting walls creating a stack of pallets having edges vertically aligned, i.e. straight.
Interpretative note 2. Applicants disclosure defines “freely-accessible” as a robot that is not in an enclosure. In this case, Focke makes no mention of an enclosure, instead describing all elements of an invention including a pick-n-place robot moving articles from a conveyor to a pallet, a robot that is not in an enclosure. Consequently, Focke discloses a freely-acccessible robot that is not in an enclosure as defined by Applicants disclosure.
Interpretative note 3. Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims. See MPEP 2115. In this case, trays, boxes, cartons, pallets are interchangeable.
	Focke discloses a palletization device comprising:
a freely accessible multiaxial robot 10, 20, 19, 43 for gripping and moving products 29, 30 to be palletized, the robot being in a freely-accessible work area that is outside an enclosure, and,
a station 12, 13, 14 comprising conveyors arranged on a ground via legs (FIG. 1), for receiving pallets 11 on which products are deposited, which device is characterized in that a station is designed to receive and to position-reference a pallet.
Focke discloses conveyor 15, 16, 17 convey pallets to respective stations 12, 13, 14 wherein products 29, 30 are placed thereon. And while Focke’s conveyors could certainly receive a stack of pallets Focke does not explicitly disclose a station that is designed to receive and to position-reference a stack of pallets one above another. Nor does Focke disclose “beginning at the ground” or “position referencing that occurs in a horizontal plane for each pallet in a stack.”

Ernst discloses a station defined by walls 2, 2, 3 arranged on a ground, for receiving pallets on which products are deposited, which device is characterized in that a station is designed to receive and to position-reference a stack of pallets one above another via structural elements 10, 11 (FIG. 6). Ernst’s station position-references each pallet in a horizontal plane insomuch as walls 2, 3, 3 abut a pallet stack thereby aligning each pallet relative to the pallets creating a stack which is vertically align pallets. The pallets are position-referenced against walls 2, 3, 3, each pallet being horizontally oriented. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Focke to include a station arranged on a ground, which device is characterized in that a station is designed to receive and to position-reference a stack of pallets one above another, as taught by Ernst, thereby allowing automatic alignment during loading of a stack of pallets by a fork truck.
Monette discloses a station configured to receive and to position-reference a stack of pallets via walls 24, 26, 28 which are “correctly dimensioned to receive snugly in a non-friction fit the pallets therein” (P17, lines 1-5), beginning at a ground (P12, 
Mojden a station (FIG.2: indicated generally as 20) is configured to receive and to position-reference a stack of trays 55, e.g. pallets, one above another beginning at a ground and prior to be elevated by scissor lift 64, products 75 being deposited onto a top pallet. After products are loaded onto top tray 55, e.g. pallet, via robot 58 a full tray is moved to an adjacent stacking station 26. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Focket to include a station that is configured to receive and to position-reference a stack of pallets one above another beginning at a ground, products being deposited onto a top pallet, as taught by Mojden, thereby allowing increase in speeds of palleting articles while maintaining accuracy of counts of individual articles placed thereon.
.
Claims 5, 12, 13, 16, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Focke in view of Fenton, Ernst, Monette, Redman and Mojden and further in view of Powers (US 5,225,691).
	Focke does not disclose means for detecting presence of each possible pallet in a highest stack that it may receive. Powers discloses means for sensors/detectors which detect/sense the presence of each possible article, e.g. pallet, in a highest stack that it may receive. Powers means includes:
Transmitter housing 14 and receiver housing 16 each include inwardly facing plates 11, 13 that contain a plurality of light apertures 15, 17. Each of the plurality of light apertures 17 is aligned with a corresponding one of the slots 24 that appears in a slot window 26 on one side of cassette 20. Similarly, each of the plurality of light apertures 15 is aligned with a corresponding one of the slots 24 that appears in a slot window corresponding to slot window 26 on the opposite side of cassette 20. (Column 3, lines 25-35)
	In other words, the vertical arrangement and amount of transmitters and receivers captures the presence of an object. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Focke to include means for detecting presence of each possible pallet in a highest stack that it may receive, as taught by Powers, so that an accurate count of articles present is achieved in situations where the articles can become misaligned and potentially be double counted.
Claims 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Focke in view of Fenton, Ernst, Monette, Redman and Mojden and further in view of Mojden (US 4,979,870) 
With respect to FIG. 2 Mojden discloses a station 20 which receives a stack of trays 55, e.g. pallets. A top tray 55 is loaded via a robot 22 and then a loaded top tray is removed such that a next tray down from a just-loaded tray can be loaded. In other words, Mojden teaches a process/method wherein only a top tray/pallet is loaded, whereupon the removal thereof exposes a next tray for loading. Note that tray or pallet are considered generic references of structure for which articles are placed thereon. The manipulation of one or the other does not rise to the level of novelty. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Focke to create a step of removing an upper pallet from a station once an upper pallet has received a predefined quantity of products, wherein an upper pallet is a highest pallet in a stack, as taught by Mojden, thereby accommodating changes in the state of the product being handled and loaded, e.g. can ends that spread apart.

Response to Arguments
Applicant's arguments AND amendments filed March 30, 2021 to the extent they apply to the previously cited prior art have been fully considered but they are not persuasive. Redman discloses a stacking station which three(3) walls. Mojden teaches a process of placing articles on a top tray in a stack of trays, removing a full tray and allowing articles to be placed on a next tray in a stack.
Applicant argues that Focke’s robot is not freely accessible because there are conveyors at its base. As noted in the rejection above Applicant defines a freely-accessible work area as an area that is outside of an enclosure. In this case, Focke does not disclose or show in any form or interpretation an enclosure. Whether Focke discloses conveyors is irrelevant. Focke discloses freely-accessible insomuch as there is no enclosure.
Applicant argues that the combination of Focke in view of Monette destroys the purpose of Focke because Monette dispenses pallets from a bottom of a stack. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Focke in view of Monette teaches a combination of providing a stack of pallets that are vertically aligned via walls. Mojden further discloses providing a stack of tray/pallets to a loading operation in which a top pallet is loaded and then removed, exposing a next to-be-loaded pallet.
Allowable Subject Matter
The following subject matter incorporated into claim 1 will move the apparatus claims to allowance. Additionally, a method stop such as “providing an apparatus of claim 1” would place claim 7 in condition for allowance.
A first station (5) and a second station (5), each said station comprising three walls (7) forming a U-shape, each said station allowing pallets to be vertically stacked and aligned such that the respective stacks are position-referenced, and wherein the stations locate a top pallet in the respective stacks accessible to a robot (3);
the stations arranged such that a freely-accessible multi-axial robot (3) may place articles on either the top-most pallet located in the first station or the top-most pallet in the second station;
each said station including a sensor arrangement to detect the presence of one of the possible pallets in the maximum permissible stack, wherein the sensor arrangement of each said station includes a plurality of vertically aligned transmitters spaced apparat from respective vertically aligned receivers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652